DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “particle of interest inside a well and attached onto the target substrate portion” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 does not clearly set forth the metes and bounds of the patent protection desired. The substrate & target substrate portion both refer to the thickness as “a thickness of T”.  T appears to be a variable that is undefined in the claim, and since they both refer to as a thickness, it is unclear if the thickness dimensions are the same (T) or different (a thickness).  For purpose of this Office action the substrate thickness T is interpreted as different than the target substrate portion thickness T.  Similarly, the top portion thickness & notch structure location distance both use a term “t”.  However, “t” appears to be a variable that is undefined in the claim and therefore indefinite.  
Regarding claim 9, the limitation “a target substrate portion [...], located in the top and bottom portions of the substrate and being surrounded by the groove” is unclear.  How is the target substrate portion located in the top and bottom portions of the substrate?  Is the target substrate portion embedded and stretched from the top portion to the bottom portion?  How is the target substrate portion in the top portion and the bottom portion at the same time?
9 recites the limitation "the device" in L16.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the particle" in L17.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 9, the particle in L17 & L18 are unclear if the applicant is referring to the target particle in L3 or the particle of interest in L15?
Regarding claim 11, the limitation “wherein the tool is adapted for gripping the target substrate portion from the groove of the notch structure” is unclear since the limitation does not set forth any steps involved in the method. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 7708881).
Regarding claim 9, Yu teaches a method of transferring a target particle from one device to another device, comprising: 
providing a target particle transferring device (21), wherein the target particle transferring device comprises: 
a substrate with a thickness of T and a width of W, having a top portion with a thickness of t and a bottom portion with a thickness of T-t immediately adjacent to the top portion, the top portion having a top surface and the bottom portion having a bottom surface opposite to the top surface (see annotated Fig. 4B); 
a notch structure formed in the bottom portion of the substrate, comprising a groove with a width of W1, located at a distance of t below the top surface of the substrate, wherein the groove is formed in the bottom portion from the bottom surface extending toward the top portion (see annotated Fig. 4B); 
a target substrate portion (26) with a width of W2 (see annotation in Fig. 4B) and a thickness of T (i.e., thickness of 26), located between the top and bottom portions of the substrate and being surrounded by the groove (see Fig. 4B for example); and 
a particle of interest (e.g., sample extraction) inside a well (e.g., reactor 22a) and attached onto the target substrate portion (i.e., “sample extraction is bound with the magnetic beads”, Abstract+); 
using a tool (27) to remove the target substrate portion away from the device along with the particle attached thereto (i.e., “the magnetic beads 26 are driven by a magnetic force provided by a magnetic iron 27 moving on 55 the magnetic bead-based sample separating device 20, such that the magnetic beads 26 with 
placing the removed target substrate portion along with the particle attached thereto (C5/L1-51+) into a container (e.g., reactor 22b).  

    PNG
    media_image1.png
    682
    1013
    media_image1.png
    Greyscale

Regarding claim 11, the limitation does not further limit the instant claim.  See the 112 rejection above.  Applicant is urged to claim active steps and structural elements that would distinguish from the prior art.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798